Name: Commission Regulation (EEC) No 898/92 of 8 April 1992 laying down detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  political geography;  tariff policy;  trade policy
 Date Published: nan

 No L 95/44 Official Journal of the European Communities 9 . 4. 92 COMMISSION REGULATION (EEC) No 898/92 of 8 April 1992 laying down detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic Whereas Protocol No 7 to the Interim Agreeemnts provides for a proportionate reduction in the quantities available for 1 992 to take account of the period which has elapsed between the beginning of 1992 and the entry into force of the Arrangements on 1 March ; whereas the actual quantities which may imported in 1992 should therefore be fixed at ten twelfths of the annual quantities ; Whereas the abovementioned Agreements provide for a reduction in the import levy for fresh, chilled or frozen beef falling within CN codes 0201 and 0202, limited to certain quantities ; whereas, in order to ensure the regula ­ rity of imports, it is important to spread out the aforesaid quantities throughout the year ; Whereas provision is also made for the quantities of meat exported from one of the three beneficiary countries in the context of triangular operations receiving Community financial assistance to be deducted from the available quantities ; whereas, therefore, provision should be made for calculation mechanisms to take account of these operations ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland of the other part (') and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Steel Community, of the one part, and the Republic of Hungary of the other part (2) and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade arid trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EEC) No 1628/91 (*), and in particular Article 15 (2) thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary (*), the Republic of Poland (*) and the Czech and Slovak Federal Republic (*), hereinafter called 'the CSFR', of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of these Agree ­ ments, the Community has decided to apply with effect from 1 March 1992 Interim Agreements concluded with the aforesaid countries, hereinafter referred to as 'Interim Agreements' ; Whereas, while recalling the provision of the Interim Agreements intended to guarantee the origin of the product, the management of the system should be ensured through import licences ; whereas, with that in mind, it would be appropriate to define, in particular, the detailed rules for submission of applications, as well as the information which must be included on the applications and licences, notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EEC) No 1 599/90 (8), and Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (9), as last amended by Regulation (EEC) No 815/91 (10); whereas provision should also be made for the licences to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; (') OJ No L 56, 29. 2. 1992, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 148, 28 . 6. 1968 , p. 24. Q OJ No L 150, 15. 6. 1991 , p. 16. (*) Not yet pubished in the Official Journal . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . (8) OJ No L 151 , 15. 6. 1990, p. 29. » OJ No L 241 , 13. 9 . 1980, p . 5. H OJ No L 83, 3 . 4. 1991 , p . 6. 9. 4. 92 Official Journal of the European Communities No L 95/45 Whereas, in order to ensure efficient management of the system, provision should be made for the security in respect of the import licences under the said system to be fixed at ECU 10 per 100 kilograms ; whereas the risk of speculation inherent in the system in question in the beef and veal sector requires that access to the system should be subject to precise conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in the official register of a Member State ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications must cover at least 15 tonnes of meat by product weight and atmost to the quantity available for the period in question ; (d) section 7 of licence applications and licences shall show the country of provenance and Section 8 shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (e) section 20 of licence applications and licences shall show one of the following : HAS ADOPTED THIS REGULATION : Reglamento (CEE) n ° 898/92 Forordning (E0F) nr. 898/92 Verordnung (EWG) Nr. 898/92 KavoviajiÃ ³g (EOK) apiO. 898/92 Regulation (EEC) No 898/92 RÃ ¨glement (CEE) n ° 898/92 Regolamento (CEE) n. 898/92 Verordening (EEG) nr. 898/92 Regulamento (CEE) n? 898/92. Article 1 1 . The quantity of beef which may be imported during 1992 within the framework of the import arrangements established in Article 14 (2) and 4 of the Interim Agree ­ ments shall be fixed at :  3 334 tonnes for meat originating in Poland,  4 166 tonnes for meat originating in Hungary,  2 500 tonnes for meat originating in CSFR. 2. The abovementioned quantities shall be staggered over the year as follows :  50 % during the period from 1 March to 30 June,  25 % during the period from 1 July to 30 September,  25 % during the period from 1 October to 31 December. From the quantities available during the last period shall be deducted the quantities which are the subject of the triangular operations referred to in Annexes Xb to the Agreements with Poland and Hungary and Annex XHIb to the Agreement with the CSFR. However, the total quantities available for 1992 may not be less than the twelfths of the minimum quantities indicated therein . 3. If, during 1992, the quantity for which applications for import licences have been submitted for the first or second period specified in the previous paragraph is less than the available quantity, the quantity remaining shall be added to the quantity available for the following; period. (f) Section 24 of licences shall show one of the following : ExacciÃ ³n reguladora, tal como establece el Regla ­ mento (CEE) n ° 898/92 ; Importafgift i henhold til forordning (EÃF) nr. 898/92 ; AbschÃ ¶pfung gemÃ ¤Ã  Verordnung (EWG) Nr. 898/92 ; Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 898/92 ; Levy as provided for in Regulation (EEC) No 898/92 ; PrÃ ©lÃ ¨vement comme prÃ ©vu par le rÃ ¨glement (CEE) n0 898/92 ; Prelievo a norma del regolamento (CEE) n . 898/92 ; Heffing overeenkomstig Verordening (EEG) nr. 898/92 ; Direito nivelador conforme estabelecido no Regula ­ mento (CEE) n? 898/92. Article 2 1 . The reduced import levy applicable to beef and veal under the import arrangements referred to in Article 1 ( 1 ) shall be fixed at 80 % of the full levy applicable on the date of acceptance of the declaration of release for free circulation. 2. In order to qualify under the import arrangements provided for in Article 1 : 3 . Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, Section 16 of licence applications and licences may include one or more subheadings of headings 0201 and 0202 of the combined nomenclature. No L 95/46 Official Journal of the European Communities 9. 4. 92 Article 3 1 . Licence applications may be lodged only :  from 7 to 14 April,  from 1 to 8 July,  from 1 to 8 October. 2. Where the same applicant lodges more than one application relating to the same country of origin, all applications from that persons shall be inadmissible. 3 . The Member States shall notify the Commission of the applications lodged not later than the fifth working day following the end of the period for submission of applications. Such notification shall comprise a list of applicants and quantities applied for as well as countries of origin of the products. All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax, drawn up on the model in Annex I to this Regulation in the case where applications have been made. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. 5 . Subject to a decision to accept applications by the Commission, licences shall be issued on :  6 May,  23 July,  23 October. 6. Licences issued shall be valid throughout the Community. Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and No 2377/80 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the levy shall be collected in full in respect of quantities in excess of those stated on the import licence. Article 5 1 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , import licences issued pursuant to this Regulation shall not be transferable. 2. Notwithstanding Articles 4 and 6 of Regulation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued in respect of the latest period specified in Article 1 (2) shall expire on 31 December 1992. Article 6 The products shall be released for free circulation on presentation of an EUR 1 movement certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreements. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission 9. 4. 92 Official Journal of the European Communities No L 95/47 ANNEX (Application of Regulation (EEC) No 898/92) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR Date period APPLICATION FOR LICENCES TO IMPORT AT REDUCED LEVIES Member State : Country of origin Serial number Applicant (name and address) Quantity (tonnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech and Slovak Federal Republic Total quantity applied for : Total for the three countries Member State : Fax No : Tel . :